Case 2:18-ml-02814-AB-FFM Document 199-33 Filed 02/26/19 Page 1 of 2 Page ID
                                 #:6576




                EXHIBIT 56
                                                                                                                                   EXHIBIT 56-1
                 Case 2:18-ml-02814-AB-FFM Document 199-33 Filed 02/26/19 Page 2 of 2 Page ID
                 CONFIDENTIAL
                 CON Fl DENTIAL


                  Project Name:
                 Project  Name: Overt
                                Overt Detection
                                                  #:6577


                                      Detection and
                                                and Early
                                                    Early Warning of DPS6
                                                          Warning of DPS6 Mechatronic Actuation Module
                                                                          Mechatronic Actuation Module (MAM)
                                                                                                       (MAM)
                                                                                                                        I
                  Issue.
                 Issue.




                  Objective: Obtain
                 Objective:  Obtain approval for $1.5M
                                    approval for $1.5M project
                                                       project to test and
                                                               to test and confirm
                                                                           confirm Overt
                                                                                   Overt Detection
                                                                                         Detection Strategy.
                                                                                                   Strategy.

                  Background: Ford
                 Background:  Ford vehicles
                                   vehicles equipped
                                            equipped with
                                                     with DPS6
                                                          DPS6 transmission
                                                               transmission may
                                                                            may experience
                                                                                experience a loss
                                                                                             loss of
                                                                                                  of motive
                                                                                                     motive power
                                                                                                            power   a


                 due
                 due to
                     to an issue with
                        an issue with the
                                      the DPS6
                                          DPS6        MAM. Approximately 2.1M
                                                      MAM. Approximately 2.lM global vehicles have
                                                                              global vehicles have been produced with
                                                                                                   been produced with
                 potential for this  concern. AA Permanent
                  potential for this concern.    Permanent Corrective
                                                           Corrective Action
                                                                      Action (PCA)
                                                                             (PCA) has
                                                                                   has been
                                                                                       been identified
                                                                                            identified and
                                                                                                       and will
                                                                                                           will be
                                                                                                                be in
                                                                                                                   in
                 production by March
                 production by March 2015.
                                     2015.          Purchasing
                                                    Purchasing         working with
                                                                    is working
                                                                    is
                                                                                    the MAM
                                                                               with the MAM supplier
                                                                                            supplier to
                                                                                                     to increase
                                                                                                        increase production
                                                                                                                 production
                  capacity for additional service
                 capacity for additional  service parts
                                                  parts supply.
                                                        supply.

                 Proposal: Develop
                 Proposal:  Develop and  test aa software
                                     and test    software strategy
                                                           strategy that
                                                                    that provides
                                                                         provides early
                                                                                    early warning to the
                                                                                          warning to the customer
                                                                                                         customer (Overt
                                                                                                                  (Overt
                 Detection) prior
                 Detection)       to   MAM
                            prior to a MAM concern that may
                                          a  concern  that       result   the  loss of motive
                                                            may result in the loss of motive power.
                                                                                             in
                                                                                               power.

                  Benefits:
                 Benefits:


                             Faster Implementation -- Overt
                             Faster Implementation    Overt Detection
                                                            Detection is aa software
                                                                            software upload
                                                                                     upload to
                                                                                            is
                                                                                               the MAM
                                                                                            to the MAM (reflash)
                                                                                                       (reflash) that can be
                                                                                                                 that can be
                             performed at
                             performed at dealers
                                          dealers and
                                                  and        will be
                                                             will be available
                                                                     available before
                                                                               before the
                                                                                      the hardware
                                                                                          hardware is.        is.




                             Avoid Customer
                            Avoid              Dissatisfaction -- Overt
                                     Customer Dissatisfaction     Overt Detection       warn customers
                                                                         Detection will warn  customers of    pending MAM
                                                                                                        of aa pending
                                                                                                     will             MAM issue,
                                                                                                                            issue,
                             prior to
                             prior to loss of motive
                                      loss of motive power.
                                                     power. This   allows the
                                                              This allows the customer
                                                                              customer to   schedule MAM
                                                                                         to schedule MAM replacement    at the
                                                                                                            replacement at the
                             dealer, prior
                             dealer,       to MAM
                                     prior to MAM concern
                                                  concern that
                                                          that has
                                                               has the
                                                                   the potential
                                                                       potential to leave them
                                                                                 to leave them stranded.
                                                                                               stranded.
                                             - Overt Detection
                             Satisfy NIHITSA
                            Satisfy  NHTSA-    Overt Detection is a pro-active
                                                                    pro-active action
                                                                         is   aaction to
                                                                                      to protect
                                                                                         protect our customers, which
                                                                                                 our customers, which will more
                                                                                                                           more
                                                                                                                            will



                             easily satisfy NHTSA's
                             easily satisfy NHTSA's requirements.
                                                    requirements.
                             Cost reduction - Overt
                             Cost reduction - Overt Detection
                                                    Detection            will distribute
                                                                         will
                                                                                         the demand
                                                                              distribute the demand and
                                                                                                    and cost of MAM
                                                                                                        cost of MAM replacements
                                                                                                                    replacements
                             over aa much
                             over    much longer
                                          longer period
                                                 period of
                                                        of time.
                                                           time.

                  Schedule:
                 Schedule:

                             Proposal Approval
                             Proposal Approval                      Nov
                                                                    Nov 7,
                                                                        7, 2014
                                                                           2014
                            Acquire Vehicles
                            Acquire Vehicles                        Dec
                                                                    Dec           5, 2014
                                                                                  5, 2014
                             In-Vehicle Testing
                             In-Vehicle Testing                     July 10, 2015
                                                                    July 10, 2015
                             Release Software for
                             Release Software for Service
                                                  Service           August
                                                                    August             7, 2015
                                                                                       7, 2015

                 Proposal Details:
                 Proposal  Details: Purchase
                                     Purchase and
                                               and instrument
                                                    instrument (6) Focus
                                                                    Focus and
                                                                           and (6) Fiesta
                                                                              (6)  Fiesta vehicles  equipped with
                                                                                          vehicles equipped
                                                                                                    (6)        with DPS6
                                                                                                                    DPS6 and
                                                                                                                         and
                 Overt Detection. Accumulate 100k miles per
                 Overt  Detection.  Accumulate    100k miles per vehicle and monitor vehicles for early
                                                                  vehicle and monitor   vehicles  for early warning  of MAM
                                                                                                            warning of MAM
                       and actual  occurrence  of  MAM
                 issue and actual occurrence of MAM concern.
                 issue                                   concern.



                  Approvals:
                 Approvals:

                 Bob Fascetti,
                 Bob Fascetti,                0
                                              QApproved
                                                Approved
                 VP
                 VP Powertrain
                    Powertrain Eng
                               Eng            0 Rejected
                                                  Rejected


                 Bennie Fowler,
                 Bennie Fowler,               0
                                              QApproved
                                                Approved

                 Group
                 Group     Vice President
                           Vice President     0 Rejected
                                                  Rejected


                 Mark
                 Mark   Fields,
                       Fields,
                                              0
                                              QApproved
                                                Approved
                 President   and CEO
                  President and  CEO          0 Rejected
                                                  Rejected


                                                                                                  Signature
                                                                                                  Signature                 Date
                                                                                                                            Date



                 Return to Chris
                 Return to Chris Kwasniewicz,
                                 Kwasniewicz, DPS6
                                              DPS6 Transmission
                                                   Transmission Manager,
                                                                Manager, ckwasnie@ford.com.
                                                                         ckwasnie@ford.com.




Produced by
Produced by Ford
            Ford Subject
                 Subject to
                         to Protective
                            Protective Order
                                       Order in
                                              in Brenes
                                                 Brenes v.v. Ford
                                                             Ford                                                                       VGS7-0059304
